UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6152


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EUGENE SUTTON, III,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:08-cr-00060-TLW-3)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Sutton, III, Appellant Pro Se. Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eugene   Sutton,   III,    appeals   the   district   court’s     order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2012).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.         United States v. Sutton, No. 4:08-cr-

00060-TLW−3   (D.S.C.   Jan.    28,   2016).    We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                      2